Detailed Action
This action is in response to RCE filed on 03/04/2022. 
This action is in response to application filed on 03/28/2020 claiming priority to provisional application no. 62/945203 filed on 12/08/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-12, and 15-18 are pending.
Claims 1-2, 6-12, and 15-18 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 03/04/2022, Applicant amended claims 1, 8, 10, 12, 16, canceled claims 3-5, 13-14, and 19.  Applicant argued against various rejections previously set forth in the Office Action mailed 10/21/2021.
In light of Applicant’s amendments and remarks, all objections to the specification set forth previously are withdrawn.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data base configured to store” (claim 12, line 3), “processing unit configured to... receive… perform… compare… confirm… encode… watermarked…” (Claims 12-18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. At least in Figure 1, figure 3, and pages 18-22. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-11 rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by McGregor et al. (U.S. Patent 10360668 B1, referred herein after as D1) further incorporating by reference U.S. patent application no. 14/816712 (U.S. Patent 9300678 B1, referred herein after as D2) and U.S. patent application no. 15/728869 (U.S. Patent 10375050 B2, referred hereinafter after as D3).  

As per claim 8, D1 discloses,
A method for confirming validation of a media file, by a verification system having a data base storing a plurality of media files that passed a liveness test, the method comprising the steps of, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image (e.g. liveness test), and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.).    
uploading the media file to be verified along with a corresponding  web address by a verifier to the verification system, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image by comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.  The examiner notes that claim language as recited above, “web address” is merely non-functional descriptive material and is properly construed as metadata.).   
comparing the uploaded media file along with corresponding the web address with the plurality of media files along with a plurality of corresponding web addresses already stored in the data base, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.  The examiner notes that claim language as recited above, “web address” is merely non-functional descriptive material and is properly construed as metadata.). 
and Confirming validation for the verifier when there is a match between the uploaded media file along with the corresponding web address with the plurality of media files along with the plurality of corresponding web addresses already stored in the data base, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.  The examiner notes that claim language as recited above, “web address” is merely non-functional descriptive material and is properly construed as metadata.  Furthermore, the examiner notes that the claim includes contingent limitation “when” and as such, the performance of the method recitation set forth in claim 8 need not occur as the entire process hinges on a conditional limitation. Specifically, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. Note that this analysis does not apply to system/medium claims which requires a system/medium configuration/programming in order to respond to the claimed condition).   

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
further comprising the step of sending one or more metadata about the validated media file to the verifier after confirmation, (D1, title, abstract, col. 3-4, col. 13, figure 10A shows/discloses displaying validated media file with associated metadata.).   


As per claim 10, D1 discloses,
 A method for confirming validation of a media file on an online network by a verification system having a plurality of saved media files that passed a liveness test with a plurality of corresponding web addresses on a data base, the method comprising the steps of, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity of image compared with other stored image (e.g. authenticated images), and the server publishing/storing the current image and previously stored images on the web having an associated URL and other users using published media to validate other published/received medias.).    
fetching a web address by a verifier to the verification system, scraping the web address for one or more corresponding media file, (D1, title, abstract, col. 3-4, col. 13 discloses user using URL of image to request/submit URL request for content/media files stored in the server as known to one of ordinary skill in the art and scraping/retrieving/rendering the image for user to view base on the URL address.).     
comparing the scraped media files with the saved media files, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.).   
and Confirming validation to the verifier when there is a match between the scraped media files and the saved media files along with the corresponding web addresses, (D1, title, abstract, col. 3-4, col. 13-14 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.  The examiner notes that claim language as recited above, “web address” is merely non-functional descriptive material and is properly construed as metadata.  Furthermore, the examiner notes that the claim includes contingent limitation “when” and as such, the performance of the method recitation set forth in claim 8 need not occur as the entire process hinges on a conditional limitation. Specifically, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. Note that this analysis does not apply to system/medium claims which requires a system/medium configuration/programming in order to respond to the claimed condition).   

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
further comprising the step of sending one or more metadata about the validated media file to the verifier after confirmation, (D1, title, abstract, col. 3-4, col. 13, figure 10A shows/discloses displaying validated media file with associated metadata.).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (U.S. Patent 10360668 B1, referred herein after as D1) further incorporating by reference U.S. patent application no. 14/816712 (U.S. Patent 9300678 B1, referred herein after as D2) and U.S. patent application no. 15/728869 (U.S. Patent 10375050 B2, referred hereinafter after as D3) in view of Tussy et al. (US 2020/0042685 A1, referred hereinafter as D6). in view of Carew-Hopkins (US 2019/0073367 A1, referred hereinafter as D5).    

As per claim 1, D1 discloses, 
A method for verifying a media file for an online network by a verification system having a database, the method comprising the steps of, (D1, title, abstract).  
providing a Unified Resource Locator to the verification system, wherein the Unified resource locator is a destination for uploading the media file, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, and the server publishing/storing the image on the web having an associated URL, where the URL is provided by authentication server to the verification system of D1 for the purpose of using the URL to publishing/uploading the image.).  
capturing the media file via an imaging unit by a user, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, and the server publishing/storing the image on the web having an associated URL).   
verifying originality on the captured media file by the verification system, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL).   
storing a copy of the verified media file in the database, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL).    
publishing the verified media file on said Unified Resource Locator, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL).   
checking whether the verified media file has been published on said Unified Resource Locator; and validating the published media file, in response to determining the verified media has been published on said Unified Resource Locator,(D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL and other users using published media and associated URL to validate other published/received medias.).
validating the published the published media, wherein validating the publish media file comprises comparing the publishing media with a copy of the verified media file; and the validating the published media file on in response to the published media having a similarity, (D1, title, abstract, col. 3-4, col. 13-14 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL and other users using published media and associated URL to share the a verified copy of the image to third party users, and third users using the URL to verified shared copy and published images.). 
D1 fails to expressly disclose – wherein the verifying the originality of the captured media file further comprises performing a liveness test by and capturing one or more frames of a live video streaming the imaging unit, in response to the capture media file passing liveness test.
D6 (figures 12A-13B, abstract, 0048) discloses verifying liveness via capturing two more images by front facing camera. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D6.  This would have been obvious for the purpose of authenticating users as disclosed by D6 (abstract, 0004).  
D1 fails to expressly disclose – similarity beyond a predefine threshold.
D5 (0162) discloses the above limitation. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D5.  This would have been obvious for the purpose of providing supplemental content associated with identified images as disclosed by D5.  
 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the validated media file is digitally encoded with a unique digital code, (D1, title, abstract, col. 3-4, col. 13, figure 14 discloses user capturing image, transmitting to the server, server verifying the authenticity of the image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.).   

As per claim 6, the rejection of claim 2 further incorporated, D1 discloses,
wherein the unique digital code includes metadata about a date of creation, and the Unified Resource Locator where the published media file was uploaded, (D1, title, abstract, col. 3-4, col. 13, figures 10, 14 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users using published to media to validate other published/received medias, where figure 10A shows various metadata maybe associated with the image.  The examiner notes that “name of the user”, “date” are merely non-functional descriptive material.).   

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the media file is watermarked by the verification system, (D1, title, abstract, col. 3-4, col. 13, figure 14 discloses user capturing image, transmitting to the server, server verifying the authenticity of image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users published to media to validate other published/received medias.).   

As per claims 12-16, and 18:
Claims 12-16, and 18 are system claims corresponding to method claims 1-2, and 6-7 and are of substantially same scope. 
Accordingly, claims 12-16, and 18 are rejected under the same rational as set forth for claims 1-2, and 6-7. 

As per claim 17, the rejection of claim 12 further incorporated, D1 discloses,
wherein the liveness test is performed in either a cloud or in a mobile device, (D1, title, abstract, col. 3-4, col. 13, figures 10, 14 discloses user capturing image, transmitting to the server, server verifying the authenticity of image, hashing the image, watermarking the image, and the server publishing/storing the image on the web having an associated URL and other users using published to media to validate other published/received medias, where figure 10A shows various metadata maybe associated with the image.  The examiner notes that “name of the user”, “date” is merely non-functional descriptive material.).   


 	Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (U.S. Patent 10360668 B1, referred herein after as D1) further incorporating by reference U.S. patent application no. 14/816712 (U.S. Patent 9300678 B1, referred herein after as D2) and U.S. patent application no. 15/728869 (U.S. Patent 10375050 B2, referred hereinafter after as D3) in view of Cleveland et al. (US 2019/0014149 A1, referred hereinafter as D4).   
	
As per claim 10, D1 discloses,
 A method for confirming validation of a media file on an online network by a verification system having a plurality of saved media files with a plurality of corresponding web addresses on a data base, the method comprising the steps of, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image, transmitting to the server, server verifying the authenticity to image, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.).    
comparing the… media files with the saved media files, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.).   
and Confirming validation to the verifier when there is a match between the scraped media files and the saved media files along with the corresponding web addresses, (D1, title, abstract, col. 3-4, col. 13 discloses user capturing image along with various metadata including device/user location etc., transmitting to the server, server verifying the authenticity of image comparing metadata and/or image hash of media file with previously stored image/metadata, and the server publishing/storing the image on the web having an associated URL and other users using published media to validate other published/received medias.  The examiner notes that claim language as recited above, “web address” is merely non-functional descriptive material and is properly construed as metadata.  Furthermore, the examiner notes that the claim includes contingent limitation “when” and as such, the performance of the method recitation set forth in claim 8 need not occur as the entire process hinges on a conditional limitation. Specifically, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. Note that this analysis does not apply to system/medium claims which requires a system/medium configuration/programming in order to respond to the claimed condition). 
As noted above the previous rejection under 102, D1 arguably discloses fetching a web address by a verifier to the verification system, scraping the web address for one or more media file; nevertheless, for sake the of completeness and alternative interpretation, D4 also discloses- fetching a web address by a verifier to the verification system, scraping the web address for one or more media file… scraped media file. 
D4 (0054-0062, figures 2-4) discloses fetching a web address by a verifier to the verification system, scraping the web address for one or more media file
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include fetching a web address by a verifier to the verification system, scraping the web address for one or more media file.  This would have been obvious for the purpose of authenticating content/websites and thus preventing fraud and/or fishing as disclosed by D4. 

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
further comprising the step of sending one or more metadata about the validated media file to the verifier after confirmation, (D1, title, abstract, col. 3-4, col. 13, figure 10A shows/discloses displaying validated media file with associated metadata.).   

 

Response to Arguments
	Applicant’s arguments filed on 07/19/2021 have been fully considered but they are not persuasive and/or moot in view of new/modified grounds of rejections.
Furthermore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
	Applicant’s amendments necessitated the new grounds of rejections presented in this Office Action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See form 892n 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144